Citation Nr: 1545082	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to March 13, 2008, for the grant of service connection for bipolar disorder with dementia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2003 to July 2003, with additional periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, granted service connection for bipolar disorder with dementia, effective March 13, 2008.


FINDINGS OF FACT

1. The June 2011 rating decision granted the Veteran service connection for bipolar disorder with dementia, effective March 13, 2008, based, in part, on service personnel records that were associated with the record after an unappealed March 2005 rating decision denied him service connection for depression with anxiety.

2. The first communication from the Veteran expressing an intent to file a claim of service connection for a psychiatric disability, to include bipolar disorder with dementia, was received on June 25, 2004, within one year of the Veteran's July 22, 2003 separation from service; entitlement to service connection arose prior to then.


CONCLUSION OF LAW

The criteria for an effective date of July 23, 2003, but no earlier, for the grant of service connection for bipolar disorder with dementia have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.156(c), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Veterans Claims Assistance Act (VCAA)

Given the favorable action taken herein with regard to the issue of entitlement to an effective date prior to March 13, 2008, for the grant of service connection for bipolar disorder with dementia, no further discussion of the VCAA is required with regard to that claim.  

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for one mental disability, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he is entitled to an earlier effective date for the grant of service connection for bipolar disorder with dementia because his original claim of service connection for a psychiatric disability should have been reconsidered after relevant official service department records were associated with the claims file.  

A brief procedural and medical history will help clarify the claim.  On June 25, 2004, the Veteran filed a claim for service connection for, in pertinent part, depression associated with anxiety.  An unappealed March 2005 rating decision denied service connection for depression with anxiety.  On March 13, 2008, he filed a claim of service connection for bipolar disorder with features of dementia.  The June 2011 rating decision granted service connection for bipolar disorder with dementia, effective March 13, 2008.  

Notably, the June 2011 rating decision granted service connection for bipolar disorder with dementia based, in part, on the findings of a March 2011 VA mental disorders examination.  In the examination report, the examiner noted a March 2004 memorandum in the Veteran's claims file corroborated his and his wife's assertion that he was reprimanded for physically confronting a coworker after returning from a deployment to Iraq in 2003.  The examiner noted the memorandum also indicated the Veteran was returned from Iraq earlier than planned because leadership was concerned about his mental state.  She opined his preexisting symptoms of depression and anxiety were aggravated beyond a natural progression by his military service and that it was at least likely as not that his worsening symptoms caused his current bipolar disorder with dementia.  The March 2004 memorandum the examiner referred to is part of the Veteran's service personnel records.  A hand-written note indicates the volume of service personnel records that contains the memorandum was associated with the claims file in June 2010.   

Based on the Court's Clemons ruling, the Board finds the Veteran's June 2004 claim for depression associated with anxiety was a claim of service connection for a mental disability, to include bipolar disorder with dementia, because such is mental disability that may be reasonably encompassed, particularly in view of the March 2011 VA examiner's findings.  

Therefore, the Veteran's June 2004 claim must be reconsidered de novo under 38 C.F.R. § 3.156(c)(3) because the June 2011 rating decision granted service connection for the bipolar disorder with dementia based, in part, on service personnel records that were received in June 2010, after the March 2005 rating decision denied the original claim.  As noted, there are circumstances in which an earlier effective date under 38 C.F.R. § 3.156(c) is not warranted.  Such exceptions consist of service department records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, the March 2004 memorandum existed at the time of the March 2005 rating decision, and there is no indication the Veteran failed to provide sufficient information for VA to obtain his service personnel records.  Thus, the March 2004 memorandum is not exempt from the application of 38 C.F.R. § 3.156(c)(1) and must be reviewed in relation to a reconsideration of the initial claim.  38 C.F.R. § 3.156(c); see Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014) (finding section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  

As noted, VA regulations governing effective dates of awards provide that an award based entirely or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. 38 C.F.R. § 3.156(c)(3).  Further governing law and regulation provide that if a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The Board finds that the Veteran was entitled to service connection for a mental disability, to include bipolar disorder with dementia, prior to when he filed his original claim on June 25, 2004.  As noted, the March 2011 VA examiner found such disability was aggravated beyond a natural progression by his military service.  As the June 2004 claim was filed within a year following his separation from service, the effective date of the award of service connection is properly the day following the date of his separation from active duty.  Accordingly, the proper effective date for the grant of service connection for bipolar disorder with dementia is July 23, 2003.



ORDER

An effective date of July 23, 2003, but no earlier, is granted for the award of service connection for bipolar disorder with dementia.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


